  Case 1:21-cv-01029-RGA Document 8 Filed 09/09/21 Page 1 of 1 PageID #: 66




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


LAZER IP LLC,
                      Plaintiff,
                          v.                             Case No. 1:21-cv-01029-RGA
STMICROELECTRONICS, INC,
                    Defendant.



                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Lazer IP LLC hereby files this voluntary Notice of Dismissal without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1). According to Rule 41(a)(1), an action may

be dismissed by the plaintiff without order of court by filing a notice of dismissal at any time before

service by the adverse party of an answer or a motion for summary judgment.

       Accordingly, Pearl IP Licensing LLC voluntarily dismisses this action against Defendant

without prejudice pursuant to Rule 41(a)(1).

                                             Respectfully Submitted,

                                                 /s/ George Pazuniak
                                                 George Pazuniak (DE Bar No. 478)
                                                 O’Kelly & O’Rourke, LLC
                                                 824 North Market Street, Suite 1001A
                                                 Wilmington, DE 19801
                                                 Phone: (302) 478-4230
                                                 gp@del-iplaw.com

                                                 Attorney for Plaintiff
